June 1, 2011 VIA SEDAR British Columbia Securities Commission Alberta Securities Commission Saskatchewan Securities Commission Manitoba Securities Commission Ontario Securities Commission Autorité des marches financiers Office of the Administrator of Securities, New Brunswick Nova Scotia Securities Commission Registrar of Securities, Prince Edward Island Securities Commission of Newfoundland and Labrador Registrar of Securities, Department of Justice, Yukon Registrar of Securities, Government of Nunavut, Department of Justice The Toronto Stock Exchange Dear Sirs: Re: Ballard Power Systems Inc. - Report of Voting Results In accordance with Section 11.3 of National Instrument 51-102 – Continuous Disclosure, the matters voted upon and the outcome of the votes at the Annual General Meeting of Shareholders of Ballard Power Systems Inc. (the "Corporation") held on May 31, 2011 in Vancouver, British Columbia are as follows: 1.
